Title: George Divers to Thomas Jefferson, 18 March 1812
From: Divers, George
To: Jefferson, Thomas


          
                  Dr sir 
                   
                     Farmington 
                     18th Mar: 1812
          
		  
		  
		  
		  I receiv’d the alpine strawberry plants sent by your Servant, for which accept my thanks. 
		   
		   
		   
		  I send you seven pear scions. they are small being ingrafted the last spring. two of them is a very good forward pear. the other five are of the best kinds that I have, would have sent you some slips, but I shall engraft Some for myself and shall think of you when I set about it,
          
		   
		   
		  The Irish grass you speak of must be a great acquisition, 
		   
		  I shall be thankful for a little of the seed of the sprout kale and 
		  a few cuttings of the large gooseberry when they can be spar’d, with sincere respect
          I am Your friend
                  Geo: Divers
        